Citation Nr: 0842901	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-24 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss of the right ear, and if so, whether it should 
be granted.

2.  Entitlement to a compensable rating for service-connected 
left ear hearing loss.

3.  Entitlement to a rating in excess of 10 percent for 
tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1951 to May 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A May 1986 Board decision denied service connection for 
right ear hearing loss, finding that the claim could not be 
granted because right ear hearing loss was first clinically 
demonstrated many years after discharge and had not been 
shown to be etiologically related to service-connected 
tinnitus.  

2.  The evidence received since the May 1986 Board decision 
is either cumulative of the evidence previously of record or 
is insufficient, by itself or when considered with the 
evidence previously of record, does not relate to an 
unestablished fact that is necessary to substantiate the 
claim for service connection, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for right ear hearing loss. 

3.  The veteran has a hearing acuity of Level IV in his left 
ear.

4.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, which is the maximum rating 
authorized under Diagnostic Code 6260.




CONCLUSIONS OF LAW

1.  The May 1986 decision that denied service connection for 
right ear hearing loss is  final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2008).  

2.  New and material evidence has not been received to reopen 
service connection for right ear hearing loss.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.85, 4.86, 
Diagnostic Code 6100 (2008).

4.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran May 2006 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part the VA will attempt to 
obtain.  VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examination.  VA also provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

Review of the record reveals that the May 2006 letter also 
essentially complies with the provisions of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran was notified 
of the prior denial and instructed as to the need for new and 
material evidence.  His subsequent assistance in pursuing the 
appeal demonstrates actual knowledge of what is needed and 
further notice or development is not indicated.  Further 
there is no prejudice as this claim is reopened and the 
appeal allowed as to this matter.

Finally, the appellant was been afforded a meaningful 
opportunity to participate in the adjudication of the claims, 
and in the statement of the case he was provided actual 
notice of the rating criteria used to evaluate the disorders 
at issue.  The appellant and his representative were provided 
the opportunity to present pertinent evidence in light of the 
notice provided.  Because the appellant and his 
representative had actual notice of the rating criteria, no 
prejudice exists.  There is not a scintilla of evidence of 
any VA error in notifying or assisting the appellant 
reasonably affects the fairness of this adjudication.  
Indeed, neither the appellant nor his representative have 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.


I.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss in the right ear.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Spalding v. 
Brown, 10 Vet. App. 6 (1996).

By a rating decision dated February 1955, the RO denied the 
veteran's claim for entitlement to service connection for 
right ear hearing loss.  In October 1960 it again denied the 
veteran's claim.  In a June 1985, the RO continued to deny 
service connection for right ear hearing loss but did grant 
service connection for left ear hearing loss.  Finally, in a 
May 1986 decision, the Board denied the veteran's claim for 
entitlement to service connection for right ear hearing loss.  
It was held that the claim could not be granted because right 
ear hearing loss was first clinically demonstrated many years 
after discharge and had not been shown to be etiologically 
related to service-connected tinnitus.  

In May 2006, the appellant submitted a claim to reopen his 
claim for service connection for right ear hearing loss along 
with a claim for a compensable rating for service-connected 
left ear hearing loss.  

The evidence of record at the time of the May 1986 Board 
decision included the veteran's service medical records, VA 
treatment records dated December 1954 to March 1955, private 
treatment records dated May 1983 to May1985, a hearing 
transcript, and a VA audiological examination dated December 
1985.  The veteran's service medical records noted normal 
hearing in the right ear.  The VA treatment records also 
noted normal hearing in the right ear.  The private treatment 
records noted some hearing loss in the right ear and the 1985 
VA examination noted bilateral hearing loss with right ear 
hearing loss typical configuration of noise-induced hearing 
loss.  

As noted above, the May 1986 Board decision denied the 
veteran's claims for service connection for right ear hearing 
loss on the basis that right ear hearing loss was first 
clinically demonstrated many years after discharge and had 
not been shown to be etiologically related to service-
connected tinnitus.

The evidence submitted since the May 1986 Board decision 
included VA treatment records, statements from the veteran, 
and a VA examination dated September 2006.  

While the newly received evidence reflects treatment for 
bilateral hearing loss, none of the newly received medical 
evidence contains objective evidence of right ear hearing 
loss in service, or competent evidence of a nexus between the 
current right ear hearing loss and the veteran's service.  As 
stated above, service treatment records were silent as to any 
diagnosis of a right ear hearing disability.  The December 
1985 VA examination submitted prior to the May 1986 Board 
decision indicated right ear hearing loss, with a 
configuration typical of noise exposure.  Additionally, 
during his Board hearing conducted prior to the May 1986 
Board decision, the veteran testified he was exposed to loud 
noise while firing artillery without ear protection, causing 
injury to both ears.  

The records submitted subsequent to the May 1986 Board 
decision, noted treatment for bilateral hearing loss and 
tinnitus but did not provide any objective evidence showing a 
link between the veteran's current right ear hearing loss and 
his active service.  The Board also notes that while the VA 
treatment records and September 2006 VA examination noted 
reported military noise exposure during service, neither the 
VA treatment records nor the September 2006 VA examination 
provided an opinion as to whether the veteran's right ear 
hearing loss was related to service.  As such, the new 
medical records and statements submitted cannot be considered 
new and material evidence to reopen the claim of service 
connection.  

For these reasons, the Board finds that the evidence received 
since the May 1986 Board decision is either cumulative of the 
evidence previously of record or is insufficient by itself, 
or when considered with the evidence previously of record, 
does not relate to an unestablished fact that is necessary to 
substantiate the claim for service connection, and does not 
raise a reasonable possibility of substantiating the claim 
for service connection for hearing loss of the right ear.  
Accordingly the Board must conclude that new and material 
evidence has not been received to reopen the claim for 
service connection for hearing loss of the right ear.  


II.  The claim for a compensable rating for hearing loss of 
the left ear.

The Board notes that a June 1985 rating decision granted 
service connection for left ear hearing loss, and assigned a 
noncompensable rating, effective May 22, 1985.  The veteran 
submitted a claim for a compensable rating in May 2006.  A 
September 2006 rating decision denied the veteran's claim.  
The veteran appealed and contends that his left ear hearing 
loss warrants a compensable rating.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometric tests.  The horizontal lines in Table 
VI (in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone eudiometry test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be deprived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after eudiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
a compensable rating for left ear hearing loss. 

VA treatment records dated September 1998 to October 2005 
noted treatment for mild, dropping to severe/profound 
sensorineural hearing loss in the left ear.

A September 2006 VA audiometric evaluation of the left ear 
revealed puretone thresholds of 20, 40, 70, and 85 at 1000, 
2000, 3000, and 4000 Hertz, respectively, with a puretone 
threshold four frequency average of 54 decibels.  Speech 
recognition was 76 percent in the left ear.  The examiner 
noted that the veteran had mild to severe sensorineural 
hearing loss in the frequencies of 500 to 4000 Hertz in the 
left ear.  

This audiological examination does not show the veteran to 
have an exceptional pattern of hearing loss in either ear.  
38 C.F.R. § 4.86(a) and (b).

In September 2006, under Table VI, the veteran's puretone 
threshold average of 54 decibels and speech recognition of 76 
percent indicates that his hearing acuity was Level IV in the 
left ear.  As the veteran is not service connected in the 
right ear, a hearing impairment of Level I is assigned.  See 
38 C.F.R. § 4.85(f).  

Under Table VII, Level I in the right ear and Level IV in the 
left ear allows for a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

Therefore, the veteran has not met the criteria for a 
compensable rating for left ear hearing loss.  As 
preponderance of the evidence is against a higher rating, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).


III.  The claim for a rating in excess of 10 percent for 
tinnitus.

The veteran has requested an increased schedular evaluation 
for tinnitus, which is currently evaluated as 10 percent 
disabling.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of a 10 percent evaluation for 
each ear with bilateral tinnitus.  VA appealed this decision 
to the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit).

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single schedular disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.

The veteran's service-connected tinnitus is evaluated as 10 
percent disabling, which is the maximum schedular rating 
available for such disability.  See 38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).

Additionally, the evidence does not demonstrate that the 
tinnitus is so unusual or abnormal to render application of 
the regular schedular provisions impractical.  As such, there 
is no basis to apply the provisions of 38 C.F.R. § 3.321.




ORDER

New and material evidence not having been received, reopening 
of service connection for right ear hearing loss is denied.

Entitlement to a compensable rating for left ear hearing loss 
is denied

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


